ORDER
PER CURIAM.
The movant, Michael David Bailey, appeals the motion court’s denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no prec-edential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s order denying the movant’s Rule 24.035 motion for post-con-vietion relief is affirmed. Rule 84.16(b)(2).1

. The movant’s motion to file supplemental record on appeal is granted.